Case 1:18-cv-01969-TWP-TAB Document 315 Filed 02/11/21 Page 1 of 7 PageID #: 3046




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  QUALITY LEASING CO., INC.,                  )
                                              )
                      Plaintiff,              )
                                              )
  v.                                          )   Case No. 1:18-cv-01969-TWP-TAB
                                              )
  INTERNATIONAL METALS LLC,                   )
  MANISH PUSHYE, VALLEY FORGE                 )
  EQUIPMENT, INC., MAZYAR MOTRAGHI,           )
  and ROBERT STEIN,                           )
                                              )
                      Defendants.             )
  ________________________________________ )
  INTERNATIONAL METALS LLC and                )
  MANISH PUSHYE,                              )
                                              )
                      Counterclaimants,       )
                                              )
  v.                                          )
                                              )
  QUALITY LEASING CO., INC.,                  )
                                              )
                      Counterclaim Defendant. )
  ________________________________________ )
  INTERNATIONAL METALS LLC, MANISH            )
  PUSHYE, and QUALITY LEASING CO., INC., )
                                              )
                      Third Party Plaintiffs, )
                                              )
  v.                                          )
                                              )
  VALLEY FORGE EQUIPMENT, INC. and            )
  ROBERT STEIN,                               )
                                              )
                      Third Party Defendants. )
  ________________________________________ )
  VALLEY FORGE EQUIPMENT, INC. and            )
  ROBERT STEIN,                               )
                                              )
                      Third Party Plaintiffs, )
                                              )
  v.                                          )
Case 1:18-cv-01969-TWP-TAB Document 315 Filed 02/11/21 Page 2 of 7 PageID #: 3047




                                               )
  MAZYAR MOTRAGHI,                             )
                                               )
                      Third Party Defendant.   )
  ________________________________________ )
  MAZYAR MOTRAGHI,                             )
                                               )
                      Counterclaimant,         )
                                               )
  v.                                           )
                                               )
  VALLEY FORGE EQUIPMENT, INC. and             )
  ROBERT STEIN,                                )
                                               )
                      Counterclaim Defendants. )

             ENTRY ON VALLEY FORGE AND STEIN'S MOTION IN LIMINE

         This matter is before the Court on a Motion in Limine filed by Defendants Valley Forge

  Equipment, Inc. ("Valley Forge") and Robert Stein ("Stein") (Filing No. 289). This action,

  initiated by Plaintiff Quality Leasing Co., Inc. ("Quality Leasing"), concerns a claim for breach of

  contract and numerous other claims arising out of agreements relating to the purchase and

  financing of an automobile logger bailer. Valley Forge and Stein were initially brought into this

  litigation as third-party defendants, who in turn brought in Mazyar Motraghi ("Motraghi") as a

  third-party defendant. Numerous third-party claims and counterclaims have been asserted among

  the parties; some claims have been resolved through summary judgment and others following a

  bench trial. This action is set for a final pretrial conference on February 24, 2021, in advance of

  the jury trial on all claims and counterclaims involving Motraghi. Pursuant to the Case

  Management Plan, Valley Forge and Stein have filed a Motion in Limine. For the following

  reasons, the Court grants in part and denies in part their Motion.




                                                   2
Case 1:18-cv-01969-TWP-TAB Document 315 Filed 02/11/21 Page 3 of 7 PageID #: 3048




                                    I.         LEGAL STANDARD

         "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

  motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

  court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

  any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D.

  Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be deferred until

  trial so questions of foundation, relevancy, and prejudice may be resolved in context. Id. at 1400–

  01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

  contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

  is unable to determine whether the evidence should be excluded. Id. at 1401.

                                         II.     DISCUSSION

         In their Motion in Limine, Valley Forge and Stein ask the Court to make a pretrial

  determination regarding the admissibility of particular evidence or argument. The Court will

  address each request in turn.

  A.     Mental or Emotional Injury to Motraghi

         Valley Forge and Stein first ask the Court to preliminarily exclude from trial "[a]ny claim

  by Mazyar Motraghi for mental harm, pain, stress, anguish or similar matters, etc. He testified

  that he never sought nor received any counseling from any healthcare professional." (Filing No.

  289 at 2.) Valley Forge and Stein assert,

         When the injured party's own testimony is the only proof of emotional damages, he
         must explain circumstances of his injury in reasonable detail; he cannot rely on
         mere conclusory statements. Biggs v. Village of Dupo, 892 F.2d 1298, 1304 (7th
         Cir. 1990). Thus, we have said that bare allegations by a plaintiff that the
         defendant's conduct made him "depressed," "humiliated," or the like are not
         sufficient to establish injury unless the facts underlying the case are so inherently
         degrading that it would be reasonable to infer that a person would suffer emotional




                                                    3
Case 1:18-cv-01969-TWP-TAB Document 315 Filed 02/11/21 Page 4 of 7 PageID #: 3049




         distress from the defendant's action. Alston v. King, 231 F.3d 383, 388 (7th Cir.
         2000).

  Id. at 2–3. They argue that Motraghi has not designated any expert testimony concerning these

  claims. And they rely on the American Law Institute, Restatement of the Law, Second, Contact

  Section 353, which states "Loss Due to Emotional Disturbance: Recovery for emotional

  disturbance will be excluded unless the breach also caused bodily harm or the contract or the

  breach is of such a kind that serious emotional disturbance was a particularly likely result." Id. at

  3.

         In response, Motraghi argues,

         The mental harm, emotional disturbance, pain, stress, anguish and similar injury
         that Stein/VALLEY FORGE's wrongful conduct inflicted upon Motraghi are
         central to Motraghi's intended testimony at trial. Motraghi wishes and intends to
         describe the wrongful acts committed by Stein/VALLEY FORGE at trial and to
         give a detailed description of their resultant mental injuries. To exclude mention of
         all such injuries sustained by Motraghi for absence of counselling from a healthcare
         professional would be unjust, unfair and prejudicial to Motraghi in that it would
         automatically neutralize or nullify Motraghi's claim for mental harm without any
         hearing of its merits, finding by the jury or judicial determination by the court.
         Stein/VALLEY FORGE's wrongful conduct was egregious and caused serious
         emotional disturbance, as any reasonable person would conclude upon hearing and
         examining the evidence, and as such needs no support of expert testimony.
         Motraghi objects to any exclusion of his claim for mental harm and related injuries.

  (Filing No. 304 at 2–3.)

         In his Answer and Third-Party Counterclaim against Valley Forge and Stein, Motraghi

  asserts the following claims: Count I deceit, Count II intentional breach of contract, Count III

  theft/larceny and conversion, Count IV conversion and deprivation of funds, Count V assault,

  Count VI defamation, Count VII interference with access to bank accounts, Count VIII wrongful

  infliction of extreme hardship, Count IX interference with prospective economic advantage, and

  Count X fraudulent pleading (Filing No. 69 at 51–62). In Counts V, VI, VIII, and X—assault,

  defamation, wrongful infliction of extreme hardship, and fraudulent pleading—Motraghi makes



                                                   4
Case 1:18-cv-01969-TWP-TAB Document 315 Filed 02/11/21 Page 5 of 7 PageID #: 3050




  reference to suffering mental distress, pain, and anguish. He does not, however, plead any

  independent claims for intentional or negligent infliction of emotional distress. As such, Motraghi

  will not be permitted to pursue during the jury trial any emotional distress claims or damages as

  an independent claim because such a claim was not included in the pleadings.

         However, the Seventh Circuit noted in Alston (a case upon which Valley Forge and Stein

  rely) that "an injured person's testimony may, by itself or in conjunction with the circumstances of

  a given case, be sufficient to establish emotional distress without more." Alston, 231 F.3d at 388.

  Motraghi may present evidence concerning his suffering mental distress, pain, and anguish as it

  relates to his asserted claims because Valley Forge and Stein have not met the high standard for a

  motion in limine of showing the evidence clearly is not admissible for any purpose.

         Moreover, the concerns raised by Valley Forge and Stein about emotional or mental

  damages can be appropriately addressed through cross-examination—such as questions

  concerning Motraghi's lack of professional counseling received—as well as jury instructions and

  special verdict forms. For these reasons, the Motion in Limine is denied as to evidence regarding

  mental or emotional damage to Motraghi.

  B.     Other Miscellaneous Matters

         Next, Valley Forge and Stein ask the Court to preliminarily exclude from trial the following

  evidence, argument, or testimony based on the general argument that the evidence is irrelevant and

  unfairly prejudicial:

                 2.     Any mention of the litigation between and among Quality Leasing,
         International Metals, Manish Pushye, Valley Forge Equipment, Inc. and Robert
         Stein.
                 3.     Any mention of the summary judgment motions filed herein by any
         party and the court's ruling thereon.
                 4.     Any mention of the testimony, exhibits, or court rulings in the case
         of Quality Leasing, International Metals, Manish Pushye, Valley Forge Equipment
         and Robert Stein, which was tried on January 25, 2021.



                                                   5
Case 1:18-cv-01969-TWP-TAB Document 315 Filed 02/11/21 Page 6 of 7 PageID #: 3051




                 5.     Any mention of the purchase price between Quality Leasing,
         International Metals, Manish Pushye, Valley Forge Equipment and Robert Stein.
                 6.     Any mention of the alleged financial condition of Valley Forge
         Equipment and Robert Stein.
                 7.     Any mention of the location of the residence of Robert Stein.

  (Filing No. 289 at 3.)

         In response, Motraghi argues that each of these matters is relevant to the claims to be tried

  by the jury and none are unfairly prejudicial to Valley Forge and Stein. He asserts that these

  matters are necessary to the jury's correct understanding of the sequence of events and the

  underlying causes of the events giving rise to the claims in this case.

         With the exception of the request pertaining to the mention of the location of the residence

  of Robert Stein, the Court concludes that excluding the remaining matters before trial is not

  appropriate. Valley Forge and Stein have not provided any analysis, discussion, supporting case

  law, or anything else to support their bald assertion that these matters are irrelevant and unfairly

  prejudicial. Many of these matters appear to be relevant to the claims being tried by the jury.

         In his Response, Motraghi does not object to excluding evidence concerning the location

  of Stein's residence; nor does he contend that this evidence is relevant to any issues for the trial.

  The Court recognizes that disclosure of the address or specific location of Stein's residence in a

  public trial unnecessarily discloses confidential information, so the Court grants the motion in

  limine regarding this evidence and excludes this specific testimony.

         Regarding the remaining assertions, at this pretrial stage, the Court cannot conclude that

  these matters clearly are not admissible for any purpose, and thus determines that the evidentiary

  rulings must be deferred until trial so that questions of foundation, relevancy, and prejudice may

  be resolved in context. Thus, the Motion in Limine is denied as to these additional matters.




                                                   6
Case 1:18-cv-01969-TWP-TAB Document 315 Filed 02/11/21 Page 7 of 7 PageID #: 3052




                                       III.    CONCLUSION

         For the foregoing reasons, the Court GRANTS in part and DENIES in part Valley

  Forge's and Stein's Motion in Limine (Filing No. 289). The Motion is granted concerning the

  exclusion of evidence and testimony concerning the location of Stein's residence. The Motion is

  denied in all other respects. An order in limine is not a final, appealable order. If the parties

  believe that specific evidence is inadmissible during the course of the trial, counsel may raise

  specific objections to that evidence outside the presence of the jury.

         SO ORDERED.

  Date: 2/11/2021


   DISTRIBUTION:

   Dennis A. Dressler                                  Harold Abrahamson
   DRESSLER PETERS LLC                                 ABRAHAMSON REED & BILSE
   ddressler@dresslerpeters.com                        aralawfirm@aol.com

   Robert R. Tepper                                    Steven D. Groth
   DRESSLER PETERS LLC                                 BOSE MCKINNEY & EVANS, LLP
   rtepper@dresslerpeters.com                          sgroth@boselaw.com

   John T. Wagener
   DRESSER PETERS LLC
   jtwagener@dresslerpeters.com

   Service on the following pro se litigant will be made via first-class U.S. Mail with proper postage
   prepaid and will also be served via email:

   Mazyar Motraghi
   9950 Place de L'Acadie, Apt. 1673
   Montreal, Quebec H4N 0C9
   CANADA

   mazyarm@hotmail.com




                                                   7
